DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 remain pending.
Claims 1-5 remain withdrawn from examination as previously indicated.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered and are persuasive.  The rejection of the claims are now withdrawn in regards to claims 6-13.
The 112 rejection of the claims are now withdrawn in light of the latest amendment and arguments.
In regards to the arguments concerning the double patenting rejections and in the 103 rejections, the applicants have made arguments concerning the US 5472235 reference and the US 2006/0193582 reference.  After further reconsideration of the claimed process including the formation of the fibers, it is agreed by the Examiner that these are not taught by the prior art references.  Further, the 5472235 reference only teaches of the formed woven article and lacks teaching of the claimed process steps.  The copending applications only direct to the teaching of a single thread drawing process and lacks the teaching of the second thread draw with a different material composition and further of the weaving step of the two formed threads.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Guice on 2/16/2022.
The application has been amended as follows: 
Cancel claims 1-5.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention regarding the claimed process including the hot melt extrusion and drying process of the particular polyurethane particles along with the glass particles or glowing material along with the additional subsequent step of weaving the respective formed threads together to form the composite cloth.
	In regards to the previous rejection of claims 6-13 under 35 USC 103, after further reconsideration of the Wienhold (US 2013/0236583), Wiezer (US 4476302), Peabody (US 4116924) and Nardkani (US 2010/0215895) references. The Wiendhold reference only teaching of the hot melt extrusion for polyurethane particles in a thread molding machine, cooling, stretch extension, and lacks teaching of the specific features 
The following references were used as secondary references and would not resolve the deficiency in overcoming the claimed invention:  
Wiezer only teaches of the weight proportion with polyurethanes in preparation of a polymer and lacks teaching of the claimed method steps including the thread drawing via melt extrusion. 
Peabody reference only teaches of the heating of the temperature for granules and lacks the additional teaching of the claimed thread drawing process. 
The Nardkani reference only teaches of the extruder, filament, and quenching and lacks the teaching of the particular materials, the drying and cooling, and the weaving process steps. 
Furthermore, the following references also do not resolve the deficiencies of the claimed invention:
The Parikh reference (US 2019/0071796) teaches of a tedron high strength yarn, and lacks teaching of the claimed drawing process steps in forming the composite article from the two formed threads. 
The Dubay (US 5472235) reference, Ouderkirk (US 2006/0193582), Givoletti (US 2003/0156426), and Esser-Kahn (US 2013/0065042) references only teach of woven articles and lacks teaching of the claimed process steps.  Similarly, Estreicher (US 2019/0161891) teaches of a multi-effect woven fabric with different yarns, but lacks teaching of the claimed process steps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726